DETAILED ACTION
Brief Summary
	This is a final Office Action addressing U.S. Application No. 16/813,737. 
	On April 23, 2021, a non-final Office action (“the 4/23 Office action”) was mailed in which, among other findings, claims 1-14 were rejected under 35 USC § 251 for failing to correct an error in the original patent, and also rejected under 35 USC §112(b) for being indefinite. Additionally, claims 9-14 and 43 were rejected under obviousness-type double patenting over U.S. Patent No. RE47,910; and claims 1-4 and 41 were rejected as being under 35 USC § 103(a) over Dabak in view of Luo.
	On October 23, 2021, the Applicant filed their response to the 4/23 Office action. The response included amendments canceling claims 1-41 and adding new claims 42-76, a terminal disclaimer, and arguments directed toward the outstanding prior art rejections.

Terminal Disclaimer
The terminal disclaimer filed on October 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted. The terminal disclaimer has been recorded. 

Response to Arguments
The Applicant’s arguments with respect to the prior art rejections have been fully considered, however for the reasons below, they are not persuasive.
The Applicant argues that Dabak fails to qualify as prior art under 35 USC 102(e) because the earlier filed provisional applications fails to disclose the features in non-provisional  Dabak application relied on to show the limitations related to the composition of the secondary synchronization signal (see pages 18-19 of the Remarks). 

The Examiner disagrees. Provisional application 60/945,241 filed June 20, 2007 (“the ‘241 application”), at page 11, Section 4. “S-SCH Scrambling”, discloses the SSC comprising two parts, the two parts being the claimed first and second sequences (see 2nd full paragraph, “an ambiguity for SSC detection due to the 2 part design… The ambiguity occurs during the neighboring cell search when multiple Hadamard sequences are detected for each of the 2 SSC segments.”) The ‘241 application further discloses the first and second segments are scrambled with separate sequences - a common scrambling for the first nd full paragraph, “common scrambling for segment 1” and “ “segment-1” specific is applied to segment 2.” Additionally, the ‘241 application discloses that 27 scrambling sequences for segment 2 are grouped into 3 groups based on the choice of the PSC. This allows for 3x complexity reduction in SSC detection by which from step 1, the PSC is detected, and based on the detected PSC, there are 27x9 hypotheses to be tested for segment 2 detection (see paragraph 4 of Section 4. “S-SCH Scrambling”). With that, the ‘241 application discloses the second scrambling sequence is based on the first segment which in turn comprises the claimed third sequence. This corresponds to the limitation of the first scrambling sequence being determined based on the primary synchronization signal and the second scrambling sequence being based on the third sequence.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 

Claim 42-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dabak et al. (U.S. Pub. No. 2009/0310782, see also provisional app no. 60/945,241 filed June 20, 2007) in view of Luo (U.S. Pub. No. 2008/0291892).

Referring to claim 42, Dabak teaches a communication method, comprising:
receiving a primary synchronization signal on a primary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.” See also Section 1. Background, first paragraph of the ‘241 provisional);
receiving a secondary synchronization siqnal on a secondary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.”);
wherein the secondary synchronization signal comprises a first sequence and a second sequence (see ¶ 22, “a secondary synchronization signal having first and second segments” see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd full paragraph, “each of the 2 SSC segments”), 
the first sequence comprises a third sequence scrambled with a first scrambling sequence, and the second sequence comprises a fourth sequence scrambled with a second scrambling sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph),
wherein the first scrambling sequence is determined based on the primary synchronization signal, and the second scrambling sequence is determined based on the third sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph).
Dabak teaches searching for a cell using the downlink synchronization process (see ¶ 6) and also discusses cell IDs and cell ID groups (see ¶ 26, see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 4th full paragraph), however Dabak does not appear to clearly disclose determining a cell identity group based on the secondary synchronization signal, determining an identity within the cell identity group based on the primary synchronization signal, and determining a cell identifier based on the cell identity group and the identity within the cell identity group.
Luo teaches, in an analogous system, determining a cell identity group based on the secondary synchronization signal (see figure 3 SSC value determines the cell ID group), determining an identity within the cell identity group based on the primary synchronization signal (see figure 3, note the PSC value corresponds to the ID within the cell ID 
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Dabak with the above teachings of Luo. One of ordinary skill would have been motivated make such modification in order to allow the receiver to improve cell detection performance by arranging the PSC and SSC sequences in groups as suggested by Luo (see ¶ 8).

Referring to claim 43, the combination of Dabak and Luo teaches the method of claim 42 (as shown above), and Dabak further teaches the primary synchronization channel belongs to a first frame, the first frame includes a first plurality of slots, each slot having a first plurality of symbols, and wherein the primary synchronization channel is located on a last symbol of a first slot among the first plurality of slots (see item 205a in figure 2, see also figure 1 on page 1 of the ‘241 provisional).



Referring to claim 45, the combination of Dabak and Luo teaches the method of claim 44 (as shown above), and Dabak further teaches the secondary synchronization channel occupies a first number of sub-carriers of the symbol immediately preceding the last symbol of the second slot and elements of the first sequence and elements of the second sequence are alternately disposed on the first number of sub-carriers (see figure 3B and ¶ 31, see also figure 1 on page 7 of the ‘241 provisional).

Referring to claim 46, the combination of Dabak and Luo teaches the method of claim 44 (as shown above), and Dabak 

Referring to claim 47, the combination of Dabak and Luo teaches the method of claim 42 (as shown above), and Dabak further teaches wherein the primary synchronization channel and the secondary synchronization channel belong to a frame, the frame comprises another secondary synchronization channel, wherein the another secondary synchronization channel carries a fifth sequence and a sixth sequence, the fifth sequence comprises the fourth sequence scrambled with the first scrambling sequence, and the sixth sequence comprises the third sequence scrambled with a third scrambling sequence, and wherein the third scrambling sequence is determined based on the fourth sequence (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 48, the combination of Dabak and Luo teaches the method of claim 47, wherein the secondary synchronization signal is transmitted on a first slot, and the another secondary synchronization channel is transmitted on 

Referring to claim 49, Dabak teaches a communication method, comprising: 
transmitting the primary synchronization signal on a primary synchronization channel (see ¶ 7, “The transmitter further includes a transmit unit configured to transmit the primary synchronization signal and the scrambled secondary synchronization signal.”); and
transmitting the secondary synchronization signal on a secondary synchronization channel (see ¶ 7, “The transmitter further includes a transmit unit configured to transmit the primary synchronization signal and the scrambled secondary synchronization signal.”);
wherein the secondary synchronization signal comprises a first sequence and a second sequence (see ¶ 22, “a secondary synchronization signal having first and second segments” see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd full paragraph, “each of the 2 SSC segments”), 
a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph),
wherein the first scrambling sequence is determined based on the identity within the cell identity group, and the second scrambling sequence is determined based on the cell identity group (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph).
Dabak teaches a downlink synchronization process for performing a cell search between a base station and a UE (see ¶ 6) and also discusses cell IDs and cell ID groups (see ¶ 26, see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 4th full paragraph), however Dabak does not appear to clearly disclose generating a secondary synchronization signal based on a cell identity group, and generating a primary synchronization signal based on an identity within the cell identity group.
Luo teaches, in an analogous system, determining a cell identity group based on the secondary synchronization signal (see figure 3 SSC value determines the cell ID group), determining an identity within the cell identity group based on the primary synchronization signal (see figure 3, note the PSC value corresponds to the ID within the cell ID group), and determining a cell identifier based on the cell identity group and the identity within the cell identity group (see figure 3 and ¶¶ 31 and 41).


Referring to claim 50, the combination of Dabak and Luo teaches the method of claim 49 (as shown above), and Dabak further teaches the primary synchronization channel belongs to a first frame, the first frame includes a first plurality of slots, each slot having a first plurality of symbols, and wherein the primary synchronization channel is located on a last symbol of a first slot among the first plurality of slots (see item 205a in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 51, the combination of Dabak and Luo teaches the method of claim 50 (as shown above), and Dabak further teaches the secondary synchronization channel belongs to a second frame, the second frame includes a second plurality of slots, each slot having a second plurality of symbols, and 

Referring to claim 52, the combination of Dabak and Luo teaches the method of claim 51 (as shown above), and Dabak further teaches the secondary synchronization channel occupies a first number of sub-carriers of the symbol immediately preceding the last symbol of the second slot, and elements of the first sequence and elements of the second sequence are alternately disposed on the first number of sub-carriers (see figure 3B and ¶ 31, see also figure 1 on page 7 of the ‘241 provisional).

Referring to claim 53, the combination of Dabak and Luo teaches the method of claim 51 (as shown above), and Dabak further teaches wherein the first frame is same as the second frame (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).



Referring to claim 55, the combination of Dabak and Luo teaches the method of claim 54 (as shown above), and Dabak further teaches the secondary synchronization signal is transmitted on a first slot, and the another secondary synchronization channel is transmitted on a second slot different from the first slot (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).


a circuitry which is configured to (see UE 110 in figure 1 and ¶¶ 23, 24): 
cause the terminal to receive a primary synchronization signal on a primary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.” See also Section 1. Background, first paragraph of the ‘241 provisional); 
cause the terminal to receive a secondary synchronization signal on a secondary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.” See also Section 1. Background, first paragraph of the ‘241 provisional); 
wherein the secondary synchronization signal comprises a first sequence and a second sequence (see ¶ 22, “a secondary synchronization signal having first and second segments” see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd full paragraph, “each of the 2 SSC segments”), 
a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph), 
wherein the first scrambling sequence is determined based on the primary synchronization signal, and the second scrambling sequence is determined based on the third sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph).
Dabak teaches searching for a cell using the downlink synchronization process (see ¶ 6) and also discusses cell IDs and cell ID groups (see ¶ 26, see also section 4. “S-SCH Scrambling”, 4th full paragraph), however Dabak does not appear to clearly disclose determining a cell identity group based on the secondary synchronization signal, determining an identity within the cell identity group based on the primary synchronization signal, and determining a cell identifier based on the cell identity group and the identity within the cell identity group.
Luo teaches, in an analogous system, determining a cell identity group based on the secondary synchronization signal (see figure 3 SSC value determines the cell ID group), determining an identity within the cell identity group based on the primary synchronization signal (see figure 3, note the PSC value corresponds to the ID within the cell ID group), and determining a cell identifier based on the cell identity group and the identity within the cell identity group (see figure 3 and ¶¶ 31 and 41).


Referring to claim 57, the combination of Dabak and Luo teaches the terminal of claim 56 (as shown above), and Dabak further teaches wherein the primary synchronization channel belongs to a first frame, the first frame includes a first plurality of slots, each slot having a first plurality of symbols, and wherein the primary synchronization channel is located on a last symbol of a first slot among the first plurality of slots (see item 205a in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 58, the combination of Dabak and Luo teaches the terminal of claim 57 (as shown above), and Dabak further teaches the secondary synchronization channel belongs to a second frame, the second frame includes a second plurality of slots, each slot having a second plurality of symbols, and 

Referring to claim 59, the combination of Dabak and Luo teaches the terminal of claim 58 (as shown above), and Dabak further teaches wherein the secondary synchronization channel occupies a first number of sub-carriers of the symbol immediately preceding the last symbol of the second slot, and elements of the first sequence and elements of the second sequence are alternately disposed on the first number of sub-carriers (see figure 3B and ¶ 31, see also figure 1 on page 7 of the ‘241 provisional).

Referring to claim 60, the combination of Dabak and Luo teaches the terminal of claim 58 (as shown above), and Dabak further teaches the first frame is same as the second frame (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).



Referring to claim 62, the combination of Dabak and Luo teaches the terminal of claim 61 (as shown above), and Dabak further teaches the secondary synchronization signal is transmitted on a first slot, and the another secondary synchronization channel is transmitted on a second slot different from the first slot (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).


a circuitry which is configured to (see UE 110 in figure 1 and ¶¶ 23, 24): 
cause the terminal to receive a primary synchronization signal on a primary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.” See also Section 1. Background, first paragraph of the ‘241 provisional); 
cause the terminal to receive a secondary synchronization signal on a secondary synchronization channel (see ¶ 8, “…the receiver includes a receive unit configured to receive a primary synchronization signal and a scrambled secondary synchronization signal having even and odd segments.” See also Section 1. Background, first paragraph of the ‘241 provisional); 
wherein the secondary synchronization signal comprises a first sequence and a second sequence (see ¶ 22, “a secondary synchronization signal having first and second segments” see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd full paragraph, “each of the 2 SSC segments”), the first a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph), 
wherein the first scrambling sequence is determined based on the primary synchronization signal, and the second scrambling sequence is determined based on the third sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph).
Dabak teaches searching for a cell using the downlink synchronization process (see ¶ 6) and also discusses cell IDs and cell ID groups (see ¶ 26, see also section 4. “S-SCH Scrambling”, 4th full paragraph), however Dabak does not appear to clearly disclose determining a cell identity group based on the secondary synchronization signal, determining an identity within the cell identity group based on the primary synchronization signal, and determining a cell identifier based on the cell identity group and the identity within the cell identity group.
Luo teaches, in an analogous system, determining a cell identity group based on the secondary synchronization signal (see figure 3 SSC value determines the cell ID group), determining an identity within the cell identity group based on the primary synchronization signal (see figure 3, note the PSC value corresponds to the ID within the cell ID group), and determining a cell identifier based on the cell identity group and the identity within the cell identity group (see figure 3 and ¶¶ 31 and 41).

Referring to claim 64, the combination of Dabak and Luo teaches the communication device of claim 63 (as shown above), and Dabak further teaches wherein the primary synchronization channel belongs to a first frame, the first frame includes a first plurality of slots, each slot having a first plurality of symbols, and wherein the primary synchronization channel is located on a last symbol of a first slot among the first plurality of slots (see item 205a in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 65, the combination of Dabak and Luo teaches the communication device of claim 64 (as shown above), and Dabak further teaches the secondary synchronization channel belongs to a second frame, the second frame includes a second plurality of slots, each slot having a second plurality of symbols, and wherein the secondary synchronization channel is 

Referring to claim 66, the combination of Dabak and Luo teaches the communication device of claim 65 (as shown above), and Dabak further teaches wherein the secondary synchronization channel occupies a first number of sub-carriers of the symbol immediately preceding the last symbol of the second slot, and elements of the first sequence and elements of the second sequence are alternately disposed on the first number of sub-carriers (see figure 3B and ¶ 31, see also figure 1 on page 7 of the ‘241 provisional).

Referring to claim 67, the combination of Dabak and Luo teaches the communication device of claim 65 (as shown above), and Dabak further teaches the first frame is same as the second frame (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).



Referring to claim 69, the combination of Dabak and Luo teaches the terminal of claim 68 (as shown above), and Dabak further teaches the secondary synchronization signal is transmitted on a first slot, and the another secondary synchronization channel is transmitted on a second slot different from the first slot (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).


a circuitry confiqured (see items 106-108 in figure 1) to:
cause the communication apparatus to transmit the primary synchronization signal on a primary synchronization channel (see ¶ 7, “The transmitter further includes a transmit unit configured to transmit the primary synchronization signal and the scrambled secondary synchronization signal.”); and
cause the communication apparatus to transmit the secondary synchronization signal on a secondary synchronization channel (see ¶ 7, “The transmitter further includes a transmit unit configured to transmit the primary synchronization signal and the scrambled secondary synchronization signal.”);
wherein the secondary synchronization signal comprises a first sequence and a second sequence (see ¶ 22, “a secondary synchronization signal having first and second segments” see also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd full paragraph, “each of the 2 SSC segments”), the first sequence comprises a third sequence scrambled with a first scrambling sequence, and the second sequence comprises a fourth sequence scrambled with a second scrambling sequence (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph) 
wherein the first scrambling sequence is determined based on the identity within the cell identity group, and the second scrambling sequence is determined based on the cell identity group (see ¶ 22, “a scrambled secondary synchronization signal wherein scrambling agents for the first and second segments are derived from a primary synchronization sequence of the primary synchronization signal. In one embodiment, the secondary scrambling unit 107 is further configured to provide an additional scrambling of one of the first and second segments, wherein a second scrambling agent is derived from the remaining segment of a secondary synchronization sequence of the secondary synchronization signal.” See also the ‘241 provisional, section 4. “S-SCH Scrambling”, 2nd and 4th full paragraph).
th full paragraph), however Dabak does not appear to clearly disclose generating a secondary synchronization signal based on a cell identity group, and generating a primary synchronization signal based on an identity within the cell identity group.
Luo teaches, in an analogous system, determining a cell identity group based on the secondary synchronization signal (see figure 3 SSC value determines the cell ID group), determining an identity within the cell identity group based on the primary synchronization signal (see figure 3, note the PSC value corresponds to the ID within the cell ID group), and determining a cell identifier based on the cell identity group and the identity within the cell identity group (see figure 3 and ¶¶ 31 and 41).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Dabak with the above teachings of Luo. One of ordinary skill would have been motivated make such modification in order to allow the receiver to improve cell detection performance as suggested by Luo (see ¶ 8).

Referring to claim 71, the combination of Dabak and Luo teaches the communication apparatus of claim 70 (as shown above), and Dabak further teaches  the primary synchronization channel belongs to a first frame, the first frame includes a first plurality of slots, each slot having a first plurality of symbols, and wherein the primary synchronization channel is located on a last symbol of a first slot among the first plurality of slots (see item 205a in figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 72, the combination of Dabak and Luo teaches the communication apparatus of claim 71 (as shown above), and Dabak further teaches the secondary synchronization channel belongs to a second frame, the second frame includes a second plurality of slots, each slot having a second plurality of symbols, and wherein the secondary synchronization channel is located on a symbol immediately preceding a last symbol of a second slot among the second plurality of slots (see item 210b in figure 2, see also figure 1 on page 1 of the ‘241 provisional).



Referring to claim 74, the combination of Dabak and Luo teaches the communication apparatus of claim 72 (as shown above), and Dabak further teaches the first frame is same as the second frame (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Referring to claim 75, the combination of Dabak and Luo teaches the communication apparatus of claim 70 (as shown above), and Dabak further teaches the primary synchronization channel and the secondary synchronization channel belong to a frame, the frame comprises another secondary synchronization channel, wherein the another secondary synchronization channel 

Referring to claim 76, the combination of Dabak and Luo teaches the communication apparatus of claim 75, wherein the secondary synchronization signal is transmitted on a first slot, and the another secondary synchronization channel is transmitted on a second slot different from the first slot (see figure 2, see also figure 1 on page 1 of the ‘241 provisional).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/M.F/Supervisory Patent Examiner, Art Unit 3992